DETAILED ACTION
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Brandon Stallman, on July 29, 2022. The application has been amended as follows: 

3.	in the claims: 
	Please Rewrite the Claims as follow:

1. (Currently amended) A classification method for classifying physical layer protocol data units (PPDU) for further radio frequency (RF) quality analysis, the classification method comprising: 
receiving, by a classification circuit, a plurality of PPDUs, wherein the classification circuit is integrated into a measurement device or connected with a measurement device; 
processing, by the classification circuit, the plurality of PPDUs by a PPDU classification algorithm, thereby obtaining at least one classification parameter being associated with at least one of at least two different classes; and 
augmenting the PPDUs with classification information based on the at least one classification parameter such that the classification information is added to the PPDUs, thereby obtaining augmented PPDUs, wherein the classification information added to the PPDUs is not comprised in the received plurality of PPDUs[[.]] ;
wherein at least two different classification parameters are determined by the PPDU classification algorithm;
wherein the at least two different classification parameters are determined according to a hierarchy; and 
wherein classification criteria associated with the at least two different classification parameters are combined based on a logical connection.
2. (Original) The classification method of Claim 1, wherein the PPDUs are classified based on the at least one classification parameter.
3. (Original) The classification method of Claim 1, wherein the PPDUs are processed by a signal analysis circuit, thereby obtaining preliminary RF analysis results.
4. (Original) The classification method of Claim 1, wherein the augmented PPDUs are analyzed by a statistical technique, thereby obtaining additional statistical information regarding the augmented PPDUs.
5. (Original) The classification method of Claim 1, wherein the augmented PPDUs are forwarded to a signal analysis circuit for further RF quality analysis.


6. (Original) The classification method of Claim 1, wherein the augmented PPDUs are forwarded to a user for further RF quality analysis.
7. (Original) The classification method of Claim 1, wherein the classification parameter is associated with an electronic device generating the respective PPDU.
8. (Original) The classification method of Claim 1, wherein the classification parameter relates to at least one of an order of appearance with respect to a time of receipt, an order of appearance with respect to another PPDU, a data content, a power of a SYNC-section, a power of a payload portion, a power of a packet, an amplitude response ripple, a phase response ripple, a center frequency offset, a chip frequency offset, a pulse NSME, a symbol modulation accuracy, a symbol EVM, a chip EVM, a symbol time jitter, a symbol phase jitter, a chip time jitter, a chip phase jitter, a PHR checksum test, an RMarker-flag, a code sequence length, a delta length, a code index, a PDSU length, sync symbols, data rate, a header portion, and a header flag.
9. (Canceled)
	10. (Canceled) 
11. (Canceled) 
12. (Original) The classification method of Claim 9, wherein the PPDUs are classified based on the at least two different classification parameters, and wherein the at least two different classification parameters are weighted in order to classify the PPDUs.
13. (Currently amended) A classification circuit for classifying physical layer protocol data units (PPDU) for further radio frequency (RF) quality analysis, the classification circuit comprising: 
a signal input, and an artificial intelligence sub-circuit, 
the signal input being configured to receive a plurality of PPDUs, 
the artificial intelligence sub-circuit being configured to process the plurality of PPDUs by a PPDU classification algorithm, thereby obtaining at least one classification parameter being associated with at least one of at least two different classes, and 
the artificial intelligence sub-circuit being configured to augment the PPDUs with classification information based on the at least one classification parameter such that the classification information is added to the PPDUs, thereby obtaining augmented PPDUs wherein the classification information added to the PPDUs is not comprised in the received plurality of PPDUs[[.]] ;
wherein the artificial intelligence sub-circuit is configured to determine at least two different classification parameters by the PPDU classification algorithm;
	wherein the artificial intelligence sub-circuit is configured to determine the at least two different classification parameters according to a hierarchy; and 

wherein the artificial intelligence sub-circuit is configured to combine classification criteria associated with the at least two different classification parameters by a logical connection.

14. (Original) The classification circuit of Claim 13, wherein the artificial intelligence sub-circuit is configured to classify the PPDUs based on the at least one classification parameter.
15. (Original) The classification circuit of Claim 13, wherein the classification circuit further comprises a signal analysis sub-circuit, the signal analysis sub-circuit being configured to perform an automatic RF quality analysis of the augmented PPDUs.
16. (Original) The classification circuit of Claim 13, wherein the classification circuit further comprises a user interface, the user interface being configured to display the augmented PPDUs.
17. (Original) The classification circuit of Claim 13, wherein the artificial intelligence sub-circuit is established as a machine-learning circuit.
18. (Original) The classification circuit of Claim 17, wherein the machine-learning circuit is trained with labelled training data.
19. (Original) The classification circuit of Claim 13, wherein the classification parameter is associated with an electronic device generating the respective PPDU.
20. (Canceled) 

21. (Canceled) 

22. (Canceled) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/
Primary Examiner, Art Unit 2468